                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                      AT OWENSBORO

CLARENCE A. HILL, JR.                                                                             PLAINTIFF

v.                                                           CIVIL ACTION NO. 4:18-CV-P170-JHM

ANGIE FUNK et al.                                                                             DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court upon a Fed. R. Civ. P. 12(b)(6) motion to dismiss filed by

Defendant Angela Funk (DN 14).1

                                                        I.

        In a motion to dismiss pursuant to Rule 12(b)(6), “[t]he defendant has the burden of

showing that the plaintiff has failed to state a claim for relief.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir. 1991)). In

order to survive a motion to dismiss under Rule 12(b)(6), a party must “plead enough factual

matter to raise a ‘plausible’ inference of wrongdoing.” 16630 Southfield Ltd. P’ship v. Flagstar

Bank, F.S.B., 727 F.3d 502, 504 (6th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). A claim becomes plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

The Court may grant a motion to dismiss “only if, after drawing all reasonable inferences from

the allegations in the complaint in favor of the plaintiff, the complaint still fails to allege a

plausible theory of relief.” Garceau v. City of Flint, 572 F. App’x 369, 371 (6th Cir. 2014)



1
 On March 13, 2019, the Court entered an Order directing Plaintiff to respond to this motion (DN 18). On March 29,
2019, Plaintiff filed an amended complaint (DN 21). The Court construes Plaintiff’s amended complaint as his
response to the instant motion.
(citing Iqbal, 556 U.S. at 677-79). Moreover, “a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                                 II.

       This is a pro se 42 U.S.C. § 1983 prisoner civil-rights action. In the complaint, Plaintiff

alleges that, following his arrest and subsequent incarceration at Daviess County Detention

Center (DCDC), he notified DCDC medical staff on September 17, 2018, that he took “3

different blood pressure pills, 2 psychic different pills, [and] 1-pill for headaches due to head

trauma over the years.” He then states that Defendant Funk, the head nurse at DCDC, and

Defendant Johnson, the nurse practitioner, “sent word in to me that that if I keep coming up to

the door and asking about my meds or trying to get my blood pressure checkout, that they would

have me locked up.” Based upon these allegations, on initial review of the complaint pursuant to

28 U.S.C. § 1915A for screening, the Court allowed an Eighth Amendment claim for deliberate

indifference to a serious medical need and a First Amendment retaliation claim to proceed

against Defendant Funk in her individual capacity.

       Defendant Funk has filed an affidavit in support of her motion to dismiss in which she

avers that she began her employment at DCDC on September 19, 2018, and that she never

provided treatment to Plaintiff (DN 14 -2, Funk Aff.). Defendant Funk argues that the claims

against her should be dismissed on these grounds.

       In general, when considering a Rule 12(b)(6) motion to dismiss for failure to state a

claim, a court may not consider matters outside the pleadings. Fed. R. Civ. P. 12(b)(6). This

means that “affidavits attached to briefs may not properly be considered at the motion to dismiss

stage.” Cole v. Mauldin, No. 14-11325, 2015 U.S. Dist. LEXIS 24181, at *14 (E.D. Mich. Feb.



                                                       2
26, 2015) (citing Jocham v. Tuscola Cty., 239 F. Supp. 2d 714, 731 (E.D. Mich. 2003)). While a

court may take into account documents referenced in the complaint and matters of public

record, see Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008), the

complaint did not refer to Defendant Funk’s affidavit and the affidavit is not a public record.

See also Rudd v. City of Norton Shores, No. 18-CV-124, 2018 U.S. Dist. LEXIS 133746, at *11

(W.D. Mich. Aug. 8, 2018) (refusing to consider an affidavit filed in support of a Rule 12(b)(6)

motion despite movant’s argument that “a court may consider an affidavit that merely ‘clarifies’

facts alleged in a complaint” because doing so “would obliterate the distinction between a

Rule 12(b)(6) motion to dismiss and a Rule 56 motion for summary judgment.”). Defendant

Funk fails to cite to any authority which would allow the Court to consider her affidavit at this

stage in the litigation. Thus, the Court will not consider Defendant Funk’s affidavit, and,

therefore, her motion to dismiss must be denied.

       Moreover, the Court observes that even if it were to consider Defendant Funk’s affidavit,

it does not actually refute Plaintiff’s allegations against her. For example, although Defendant

Funk avers that she did not begin her employment at DCDC until two days after Plaintiff reports

that he first began requesting his prescribed medication, Plaintiff indicates that the denial of at

least some of these medications was ongoing. In addition, Plaintiff does not indicate on what

date(s) Defendant Funk allegedly threatened to have Plaintiff “locked up.” Moreover, although

Defendant Funk also avers that she never treated Plaintiff, Plaintiff’s claims against her are based

upon allegations that she refused to treat him and that she threatened to have him “locked up” if

he continued to request his prescription medications.




                                                    3
                                   III. CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED that Defendant Funk’s motion

to dismiss (DN 14) is DENIED.

Date:   May 3, 2019




cc:     Plaintiff, pro se
        Counsel of Record
4414.011




                                             4
